Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-15-00398-CV

                                         Caroline BUSWELL,
                                               Appellant

                                                   v.

       THE GWSPI COMPANY LLC as Successor in Interest to Wilmington Trust, NA,
                 Trustee of the Jeffrey P. Blanchard 2013 Family Trust,
                                         Appellee

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015-CI-06197
                            Honorable David A. Canales, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 7, 2015

REVERSED AND RENDERED

           This is an accelerated appeal of the trial court’s order denying Caroline Buswell’s special

appearance. Buswell contends the trial court erred in denying her special appearance because she

did not have minimum contacts with Texas, and the exercise of jurisdiction over her does not

comport with traditional notions of fair play and substantial justice. We reverse the trial court’s

order and dismiss the underlying claims against Buswell.
                                                                                    04-15-00398-CV


                                          BACKGROUND

       In February of 2013, Wilmington Trust, National Association as Trustee of The Jeffrey P.

Blanchard 2013 Family Trust submitted an application to Life Insurance Company of the

Southwest (LSW) for a $10,000,000 life insurance policy on the life of Jeffrey P. Blanchard. LSW

subsequently issued the policy effective April 11, 2013. Blanchard passed away in June of 2014,

and Cook TPA LLC, which was the trustee of the Trust at that time, submitted a claim to LSW for

the life insurance proceeds.

       On August 1, 2014, Buswell, a claims examiner employed by LSW, sent a letter to

Blanchard’s estate in Texas and to Cook TPA in New York, informing them LSW had concluded

a claim review which included a contestable investigation. Based on LSW’s comparison of

Blanchard’s medical records and the information provided on the life insurance application, LSW

found material misrepresentations were made by Blanchard in the application and during the

underwriting process. Based on these material misrepresentations, LSW stated it was rescinding

the policy and was sending a check to Cook TPA refunding all premiums paid plus interest.

       In April of 2015, The GWSPI Company LLC, as Successor in Interest to Wilmington Trust,

NA, Trustee of the Jeffrey P. Blanchard 2013 Family Trust (“Trustee”), sued Buswell,

individually, and LSW. The causes of action alleged against Buswell included fraud, conspiracy

to commit fraud, and violations of the Texas Insurance Code. With regard to the trial court’s

jurisdiction over Buswell, the petition alleged:

       7.      The Court has jurisdiction over Defendant Buswell because this defendant
       engages in the business of insurance in the State of Texas, and Plaintiff’s causes of
       action arise out of this defendant’s business activities in the State of Texas.

       8.      This Court has personal jurisdiction over each Defendant because they do
       business in Texas and have sufficient contacts with the State of Texas, both
       generally and with regard to this specific action, so that exercise of personal
       jurisdiction over them is proper and does not offend traditional notions of fair play
       and substantial justice.
                                                   -2-
                                                                                      04-15-00398-CV


        Buswell, who lives and works in Tennessee, filed a special appearance challenging both

general and specific jurisdiction. With regard to specific jurisdiction, Buswell asserted she was

not involved in the initial sale and issuance of the policy. Although she participated in the

rescission investigation, all of her actions related to the policy were taken in Tennessee, and the

letters to the Estate and the Trust were her only communications regarding the policy. Because

appellee did not become successor trustee of the Trust until 2014, Buswell never had any

communications with the current Trustee. Buswell asserted she did not have sufficient minimum

contacts with Texas and Texas’s exercise of jurisdiction over her would not comport with

traditional notions of fair play and substantial justice.

        The Trustee filed a response asserting the trial court had specific jurisdiction over Buswell

because she committed acts or omissions in Texas constituting a tort or other violation of the law.

Specifically, the Trustee asserted Buswell was engaged in the business of investigating life

insurance claims in Texas and violated the Texas Insurance Code for which she is individually

liable. The Trustee further asserted Buswell’s wrongful conduct is evidenced by the August 1,

2014 letter she purposefully directed to the Estate in Texas in which she wrongfully rescinded the

life insurance policy.

        After a hearing, the trial court denied Buswell’s special appearance. Buswell appeals.

                                       STANDARD OF REVIEW

        Whether a court can exercise personal jurisdiction over a nonresident defendant is a

question of law we review de novo. Moncrief Oil Int’l Inc. v. OAO Gazprom, 414 S.W.3d 142,

150 (Tex. 2013); Kelly v. Gen. Interior Const., Inc., 301 S.W.3d 653, 657 (Tex. 2010). Because

the trial court did not issue findings of fact and conclusions of law with its special appearance

ruling, we imply all facts necessary to support the judgment that are supported by the evidence.

Moncrief Oil Int’l Inc., 414 S.W.3d at 150; Kelly, 301 S.W.3d at 657.
                                                  -3-
                                                                                       04-15-00398-CV


                                      PERSONAL JURISDICTION

          Texas courts may exercise personal jurisdiction over a nonresident if: (1) the Texas long-

arm statute authorizes the exercise of jurisdiction; and (2) the exercise of jurisdiction does not

violate federal and state constitutional due process guarantees. Moncrief Oil Int’l Inc., 414 S.W.3d

at 149; Kelly, 301 S.W.3d at 657. Under the first prong, the Texas long-arm statute authorizes the

exercise of personal jurisdiction over a nonresident defendant who commits a tort in whole or in

part in this state. TEX. CIV. PRAC. & REM. CODE ANN. § 17.042(2) (West 2015); Moncrief Oil Int’l

Inc., 414 S.W.3d at 149; Kelly, 301 S.W.3d at 659. Under the second prong, personal jurisdiction

is consistent with due process when: (1) the nonresident defendant has minimum contacts with

Texas; and (2) the exercise of jurisdiction comports with traditional notions of fair play and

substantial justice. Moncrief Oil Int’l Inc., 414 S.W.3d at 150; Kelly, 301 S.W.3d at 657. A

defendant has minimum contacts with Texas when the defendant purposefully avails itself of the

privilege of conducting activities within Texas, thus invoking the benefits and protections of its

laws. Moncrief Oil Int’l Inc., 414 S.W.3d at 150; Kelly, 301 S.W.3d at 657-58. When determining

whether a nonresident purposefully availed itself of the privilege of conducting activities in Texas,

we consider three factors: (1) the defendant’s contacts with Texas; the unilateral activity of another

party or a third person is not relevant; (2) whether the contacts are purposeful rather than random,

fortuitous or attenuated; and (3) whether the nonresident defendant has sought some benefit,

advantage or profit by availing itself of Texas’s jurisdiction. Moncrief Oil Int’l Inc., 414 S.W.3d

at 151 (quoting Retamco Operating, Inc. v. Republic Drilling Co., 278 S.W.3d 333, 338-39 (Tex.

2009)).

          A nonresident’s contacts can give rise to general or specific personal jurisdiction. Id. at

150. In its response to Buswell’s special appearance and in its brief, the Trustee only argues

specific personal jurisdiction. Specific jurisdiction exists when the cause of action arises from or
                                                 -4-
                                                                                       04-15-00398-CV


is related to the nonresident defendant’s purposeful activities in the forum state. Id. Specific

jurisdiction focuses on the relationship between the defendant, Texas, and the litigation to

determine whether the claim arises from the Texas contacts. Id.

                                         BURDEN OF PROOF

        The plaintiff and the defendant share shifting burdens of proof in a challenge to personal

jurisdiction. Kelly, 301 S.W.3d at 658. The plaintiff bears the initial burden to plead sufficient

allegations to bring the nonresident defendant within the reach of Texas’s long-arm statute. Id.

Once the plaintiff has pleaded sufficient allegations, the defendant bears the burden to negate all

bases of personal jurisdiction alleged by the plaintiff. Id. The defendant can negate jurisdiction

on either a factual or a legal basis. Id. at 659.

        To negate jurisdiction on a factual basis, the defendant can present evidence that it has no

contacts with Texas, effectively disproving the plaintiff’s allegations. Id. The plaintiff can then

respond with its own evidence that affirms its allegations, and it risks dismissal of its lawsuit if it

cannot present the trial court with evidence establishing personal jurisdiction. Id.

        To negate jurisdiction on a legal basis, the defendant can show that even if the plaintiff’s

alleged contacts are true: (1) the evidence is legally insufficient to establish jurisdiction; (2) the

defendant’s contacts with Texas fall short of purposeful availment; (3) for specific jurisdiction, the

claims do not arise from the contacts; or (4) traditional notions of fair play and substantial justice

are offended by the exercise of jurisdiction. Id.

                                              ANALYSIS

        In its pleadings, the Trustee alleged the trial court had specific jurisdiction because Buswell

committed a tort or violated the Texas Insurance Code while engaged in the business of

investigating life insurance claims in Texas.         In her special appearance, however, Buswell

presented evidence to negate the Trustee’s allegations by showing she is engaged in the business
                                                    -5-
                                                                                                        04-15-00398-CV


of insurance in the State of Tennessee, and her only contact with Texas was the letter she sent to

Blanchard’s estate, which was neither the beneficiary of the policy nor a party to the underlying

lawsuit. In reply to Buswell’s special appearance, the Trustee referred to Buswell’s statements in

her letter that Blanchard’s medical records and the life insurance application were reviewed during

LSW’s investigation, asserting this established an additional contact with Texas.                              Buswell

responded that her review of the medical records and application occurred in Tennessee.

          During the hearing on the special appearance, the trial court was heavily focused on the

Trustee’s allegations that Buswell violated the Texas Insurance Code, rather than on Buswell’s

contacts with Texas. In announcing its ruling denying Buswell’s special appearance, the trial court

stated:

                   All right. Among other things, I do see that Ms. Buswell is — her actions
          relate to a Texas insurance policy, I’m sure that that much is clear. And it seems to
          me that her — her actions are sufficient to establish that she’s in the business of
          insurance; that she is a person defined under the [Texas Insurance] Code; that the
          Petition I think it’s — in respects — is— you know, does allege that she engaged
          in acts that are allegedly violate of 541, 542 — at least I saw 541 for sure.

          Assuming the trial court is correct and Buswell is a “person” as that term is defined in the

Texas Insurance Code, 1 the Texas Supreme Court has explained:

          [T]he mere existence of a cause of action does not automatically satisfy
          jurisdictional due process concerns. A state is powerless to create jurisdiction over
          a nonresident by establishing a remedy for a private wrong and a mechanism to
          seek that relief. Instead, jurisdictional analysis always centers on the defendant’s
          actions and choices to enter the forum state and conduct business. The concept of
          minimum contacts is rooted in the notion that a defendant may reasonably be haled
          into the forum state’s courts when it purposefully, not randomly or fortuitously,
          engages in activities there.




1
  “Person” is defined to include any individual engaged in the business of insurance, and is not restricted to individuals
engaged in the business of insurance in Texas. TEX. INS. CODE ANN. § 541.002(2) (West 2009). In its brief, the
Trustee refers to a violation of section 541.003. To violate section 541.003, a person must engage in a trade practice
in Texas that is defined or determined to be an unfair method of competition or unfair or deceptive act or practice in
the business of insurance. Id. at § 541.003.

                                                          -6-
                                                                                      04-15-00398-CV


Kelly, 301 S.W.3d at 660-61 (internal citations omitted). Therefore, the Trustee’s allegation that

Buswell violated the Texas Insurance Code is not sufficient to establish personal jurisdiction over

her. Instead, as stated in Kelly, we must examine Buswell’s contacts with Texas.

       In this case, the only contact the Trustee has shown Buswell had with Texas was her

mailing of the letter to Blanchard’s estate. The mailing of the letter to Texas, however, does not

establish that Buswell purposefully availed herself of the privilege of conducting activities in

Texas, thereby invoking the benefits and protections of its laws. See Moncrief Oil Int’l Inc., 414
S.W.3d at 150; Kelly, 301 S.W.3d at 657. Instead, all of Buswell’s activities in this regard,

including the reviewing of the medical records and life insurance application in conducting the

investigation, occurred in Tennessee where she worked. Sending a letter informing Blanchard’s

estate of the outcome of LSW’s investigation and its decision to rescind the policy does not

establish Buswell “engaged in activities that constitute any presence — let alone a substantial

presence — in this state.” Kelly, 301 S.W.3d at 661. “Although the trier-of-fact may ultimately

conclude that [Buswell] violated the [Texas Insurance Code], the mere commission of an act does

not grant Texas courts jurisdiction over the actor.” Id. at 660.

       In its brief, the Trustee primarily relies on Fjell Tech. Group v. Unitech Int’l, Inc., No. 14-

14-00255-CV, 2015 WL 457805 (Tex. App.—Houston [14th Dist.] Feb. 3, 2015, pet. filed) (mem.

op.) and Carey v. State, No. 04-09-00809-CV, 2010 WL 2838631 (Tex. App.—San Antonio July

21, 2010, pet. denied) (mem. op.). In both of those cases, however, the nonresident defendants

had significantly greater contacts with Texas.

       In Fjell Tech. Group, the trial court denied a special appearance filed by a Norwegian

corporation and one of its employees, a Dutch citizen living and working in Norway. 2015 WL
457805, at *1. Those nonresident defendants were sued by a Texas corporation, alleging its

product designs and confidential customer list had been misappropriated. Id. In holding the
                                                 -7-
                                                                                     04-15-00398-CV


nonresident defendants purposefully availed themselves of the privilege of conducting activities

in Texas, the appellate court noted the nonresident defendants “initiated contact with Texas by

sending marketing emails to individuals in Texas and by communicating — via Skype, email and

in-person meetings — with [the] Texas-based employees” of the plaintiff. 2015 WL 457805, at

*6. In addition, the nonresident defendants “sought to profit when they sent mails [sic] into Texas

for the express purpose of becoming a supplier to Texas-based companies,” and “[t]hey did profit

when they garnered a purchase order from a Texas-based company.” Id.

       In Carey, the trial court denied special appearances filed by James Edward Carey III and

Gwendolyn Faye Carey, who were not residents of Texas but were the sole officers, managers,

and members of two companies operating in Texas. 2010 WL 2838631, at *1. The companies

sold travel-related software licenses to Texas consumers for three years. Id. The State of Texas

sued the Careys for various torts, alleging they “fraudulently obtained millions of dollars from

Texas consumers through misrepresentations in the advertising and sale of travel-related software

licenses.” Id. With respect to James, the evidence showed he made two trips to Texas to arrange

for the companies’ offices. Id. at *5. He also visited the offices once or twice a year to meet with

staff regarding basic product training and reviewed “scripts” for the employees to use. Id. He also

responded to complaints by Texas consumers and signed personal guarantees and contracts for the

businesses. Id. Gwendolyn accompanied James on his trips to Texas, was aware of the complaints

by the Texas consumers, and also signed guaranteed obligations and loans for the businesses. Id.

at *6. Both James and Gwendolyn received proceeds from selling the retail installment contracts

the companies obtained from the Texas consumers to third-party finance companies. Id. at *5-6.

This court held the Careys’ “participation in the [companies’] businesses, which was aimed to

extract profits from Texas consumers[,] supports specific jurisdiction with regard to each of the

Careys.” Id. at *6.
                                                -8-
                                                                                            04-15-00398-CV


        In each of the foregoing cases, the evidence established far greater contacts between the

nonresident defendants and Texas than the mailing of a single letter to a non-party Texas resident.

In addition, in each of those cases, the evidence established the nonresident defendants sought to

profit by selling products to Texas residents. In its brief, the Trustee suggests Buswell profited by

remaining employed by LSW as a result of the outcome of her investigation. First, the Trustee’s

suggestion or speculation is not evidence. See 2007 East Meadows, L.P. v. RCM Phoenix Partners,

L.L.C., 310 S.W.3d 199, 207 (Tex. App.—Dallas 2010, pet. denied) (noting speculation does not

support hailing nonresident defendant to court in Texas). Second, the Trustee’s suggestion does

not establish how Buswell sought to benefit or profit in Texas by retaining her employment in

Tennessee. Because Buswell did not purposefully avail herself of the privilege of conducting

activities in Texas and did not, therefore, have minimum contacts with Texas, the trial court erred

in denying her special appearance. 2

                                              CONCLUSION

        The trial court’s order is reversed, and the claims against Buswell in the underlying lawsuit

are dismissed.

                                                      Sandee Bryan Marion, Chief Justice




2
  Because we hold Buswell did not have minimum contacts with Texas, we do not address whether the exercise of
jurisdiction over her would comport with traditional notions of fair play and substantial justice.

                                                    -9-